DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.

Response to Appeal Decision
The Patent Board Decision dated 2/10/2022 overturned the rejection of claims 3, 5-9, 14 (now cancelled and incorporated into independent claim 1), 16-18, 23-38, 51-52 in the Final Office Action dated 12/31/2019.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-18, 22-38, 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the plurality of components comprising a camera, a sensor that extends, a light source…”, etc. which includes a list of possible components constituting the plurality of components in said claim, and the claim also recites “the plurality of components comprise reaction wheels with braking compatibility” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation “the cell comprises a space vehicle”.  This limitation renders the claim indefinite because it is unclear how the cell “comprises a space vehicle”.  For the purposes of this Office Action, this limitation is assumed to mean the cell is a space vehicle consistent with at least the instant specification and independent claim 51 reciting “the plurality of cells are space vehicles”.
Claim 12 recites the limitation “further comprising: a flight computer”.  This limitation renders the claim indefinite because it is unclear whether the flight computer in said limitation is the same flight computer recited in claim 1 or a second flight computer different from the flight computer recited in claim 1.
 Claim 16 recites the limitations “the flight computer” and “the reaction wheels” which render the claim indefinite because it is unclear as to which flight computer and as to which reaction wheels each limitation refers to, respectively.
Claim 17 recites the limitation “the flight computer” which renders the claim indefinite because it is unclear as to which flight computer the limitation refers to.
Claim 17 recites the limitation “the reaction wheels” which renders the claim indefinite because it is unclear as to which reaction wheels (reaction wheels in claim 1, reaction wheels in claim 15 or reaction wheels of a conjoined cell) the limitation refers to.
Claim 18 recites the limitation “the joined ensemble”.  There is either insufficient antecedent basis for this limitation in the claim, or the limitation renders the claim indefinite because it is unclear which cells among the claimed cell, the plurality of other cells and the cell being controlled to change the topology or shape form the joined ensemble.
Further, dependent claims 2-13, 15-18, 22 are rendered indefinite due to their dependency on any of the indefinite claims above.

Claim 23 recites the limitation “the cell comprises a space vehicle”.  This limitation renders the claim indefinite because it is unclear how the cell “comprises a space vehicle”.  For the purposes of this Office Action, this limitation is assumed to mean the cell is a space vehicle consistent with at least the instant specification and independent claim 51 reciting “the plurality of cells are space vehicles”.
Claim 37 recites the limitation “the reaction wheels” which renders the claim indefinite because it is unclear as to which reaction wheels (reaction wheels of the cell or reaction wheels of a conjoined cell) the limitation refers to.
Claim 38 recites the limitation “the joined ensemble”.  There is either insufficient antecedent basis for this limitation in the claim, or the limitation renders the claim indefinite because it is unclear which cells among the claimed cell, the plurality of other cells and the cell being controlled to change the topology or shape form the joined ensemble.
Further, dependent claims 24-38 are rendered indefinite due to their dependency on any of the indefinite claims above.

	Claim 51 recites the limitation “the cell” in line 5 which renders the claim indefinite because it is unclear as to which cell said limitation refers to.
Claim 51 recites the limitation “the particular cell” in lines 12-13 which renders the claim indefinite because it is unclear as to which particular cell said limitation refers to.
Claim 52 recites the limitation “the joined ensemble”.  There is either insufficient antecedent basis for this limitation in the claim, or the limitation renders the claim indefinite because it is unclear which cells among the claimed cell, the plurality of other cells and the cell being controlled to change the topology or shape form the joined ensemble.
Further, dependent claim 52 is rendered indefinite due to its dependency on indefinite claim 51 above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites the limitation “the plurality of components comprise reaction wheels with braking capability and the cell further comprises a flight computer” which fails to further limit claim 1 because claim 1 already recites the subject matter of said limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/21/2022